Citation Nr: 0308309	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active duty from December 1972 to December 
1975 and from July 1977 to February 1979.

This matter comes to the Board of Veterans' Appeals from a 
July 1998 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran has perfected an appeal of that decision.

The veteran was afforded a Board hearing before the 
undersigned via video conference in January 2000.  The 
transcript has been incorporated into the record.  In a May 
2000 decision, the Board determined that new and material 
evidence had been submitted and the claim of entitlement to 
service connection for a back disorder was reopened.  After 
reopening it, the Board remanded the claim for additional 
evidentiary development which is now part of the record.  
Subsequently, the RO denied the claim of entitlement to 
service connection for a back disorder in August 2002.

As was noted in the Board's May 2000 decision, it is apparent 
from the record that the claim has been developed on the 
basis of a back disability and not a neck, or cervical spine, 
disability.   Accordingly, the issue of entitlement to 
service connection for a neck disability was referred to the 
RO for adjudication as a separate claim.  The RO denied 
entitlement to service connection for a cervical spine 
condition in August 2002.  At this point, that claim has not 
been appealed by the veteran and therefore, it is not before 
the Board for appellate review.  




FINDINGS OF FACT

1.  Evidence dated during service and post-service 
establishes that a back disorder, indicated as spondylolysis 
and Scheuermann's disease, clearly and unmistakably 
preexisted service.

2.  Spondylolisthesis of L5-S1 became was first shown and 
became symptomatic during service, following a back injury 
resulting from a fall, and the veteran has been treated for 
back problems since service.


CONCLUSIONS OF LAW

1.  A back disability, indicated as spondylolysis and 
Scheuermann's disease, clearly and unmistakably preexisted 
service, and the presumption of soundness on entry into 
service is rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2002).

2.  With reasonable doubt resolved in favor of the veteran, 
the veteran's current low back disability was incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 
(West 2002); 38 C.F.R. § 3.102, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The veteran's claims file has been 
carefully reviewed to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the 
Supplemental Statement of the Case (SSOC) provided by the RO 
in August 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
the claim presented.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In particular, in the August 2002 SSOC, the veteran was 
advised of the provisions of the VCAA.  In a February 2003 RO 
letter, he was asked to provide any additional evidence for 
the record, but none was forwarded.  Accordingly, it appears 
that all available evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Therefore, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  

In this case, no useful purpose would be served in remanding 
this matter for more development or otherwise directing 
further development.  Such action would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
action is to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran's first enlistment examination dated in July 1972 
revealed that a clinical evaluation of the spine was normal.  
Service medical records dated in November 1973 indicate that 
the veteran was involved in a motor vehicle accident and 
sustained neck sprain.  An x-ray report dated in July 1974 
revealed spondylolysis of L5 with no evidence of 
spondylolisthesis.  The August 1975 separation examination 
for the veteran's first period of service reflected that a 
clinical evaluation of the spine was normal.  The June 1977 
enlistment examination for the veteran's second period of 
service also reflects that clinical evaluation of the 
veteran's spine was normal.  November 1977 service medical 
records, during the veteran's second period of service, show 
the veteran reported he was pushed out of his top bunk.  An 
x-ray examination revealed a chip fracture of the right 
anterior body of L1.  Scheuermann's disease and 
spondylolisthesis L5-S1 were also assessed at that time.

A November 1977 medical board report diagnosed the veteran 
with symptomatic spondylolisthesis of L5-S1 and found that 
his condition preexisted and was not aggravated by service.  
X-ray examination revealed an old area of Scheuermann's 
disease at L1, asymptomatic, which was not attributed to the 
fall from the bunk.  Spondylolisthesis at L5-S1 was found to 
be the cause of his symptoms.  Spondylolisthesis was also 
found not to have been significantly affected by the fall. 
Military discharge was recommended.  The veteran submitted a 
rebuttal at that time in which he stated that his condition 
was caused by an inservice motor vehicle accident in the 
winter of 1972.

A January 1979 medical board report diagnosed the veteran 
with spondylolisthesis of L5-S1 and Scheuermann's disease, 
both existing prior to and not aggravated by service.  
Military discharge was again recommended.

VA and private treatment records after service from 1983 to 
1992 indicate that the veteran was seen for complaints of low 
back pain.  In March 1983 he strained his lower back lifting 
and leaning to install plumbing.  A March 1985 VA X-ray 
examination revealed spondylolisthesis of the L5-S1.  
September 1986 VA treatment records indicated that the 
veteran pulled his back lifting a toolbox.  March 1992 
private treatment records assessed a chronic lumbar spine 
injury dating back to 1978 and mild lumbar spondylosis.

Private treatment records show that the veteran continued to 
be treated for low back pain from April 1996 to December 
1997.  X-ray examinations of the lumbar spine revealed 
spondylolysis, diffuse degenerative disc disease, and L5-S1 
spondylolisthesis.

In a January 1997 statement, Dr. A. S. indicated that the 
veteran's back condition "in all probability" preexisted 
service and became symptomatic when he was injured while 
serving in the Marines.  The doctor stated that most people 
with a spondylolytic defect acquire this when they are about 
2 years old and, in all probability, the the episode in the 
Marines was merely the first as an adult in which the pars 
became unstable and he became symptomatic.

Dr. M. S, in a February 1997 statement, indicated that he 
could not relate the veteran's condition to service.  In 
another February 1997 statement Dr. Z. noted that the 
veteran's spondylolysis was "presumably...present since 
birth...." but went on to state, in essence, that there was a 
distinct possibility that, according to the veteran's 
history, the pain from his congenital spondylosis and 
spondylolisthesis was aggravated by the accident in service 
and could even have been exacerbated by his 1996 injury.

March 1997 to May 1997 treatment records from Dr. O. show 
that the veteran was treated for grade I spondylolisthesis, 
lumbar spine L5-S1 causing lower back pain, facet 
arthropathy, L5-S1 also causing lower back pain, and lumbar 
sprain/strain.  He noted that the conditions were an 
exacerbation of a pre-existing lumbar sprain/strain as 
historically reported by the veteran.  In a July 1997 
statement, Dr. O. indicated that lower back pain felt after 
removing an air conditioning unit in September 1996 was 
"aggravation of an old service connected injury to his lower 
back in 1979," and in a September 1997 statement, he 
indicated that the veteran's lumbar stenosis was a chronic 
problem related to the fall from his bunk in service.

In a September 1997 statement, Dr. F. reported that the 
veteran had "lumbar spine pain that originated from a 
military injury when he was thrown out of a bunk in 1977."  
The doctor stated that the veteran re-injured his spine in 
September 1996 while handling an air conditioner.  

The veteran also submitted a medical dictionary excerpt and 
statements from a friend and his mother.

The veteran was afforded a January 2000 Board hearing by 
video conference.  He testified that he was free from back 
problems prior to service.  He reported that he injured his 
back after he was pushed out of his bunk in the Marine Corps.  
The veteran's friend testified that the veteran appeared to 
have no physical limitations prior to service and that he saw 
that the veteran's ability to bend was limited by pain after 
service.

In February 2000, medical treatise evidence relating to 
cervical spondylosis was received, as was a statement from a 
childhood friend attesting that he was not aware that the 
veteran had any health problems prior to service.

The case came before the Board in May 2000, at which time the 
Board determined that new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.  Having reopened the claim, 
the Board remanded the case for additional evidentiary 
development.  Specifically a VA examination was requested in 
order to address the questions of whether a back disorder 
existed prior to service and if so, whether it was at least 
as likely as not that it was chronically aggravated therein.  

Private records dated in 1999 and 2000 reflect that the 
veteran was being treated for back pain and that he was on a 
pain management regimen.  

A VA radiological report dated in June 2000 revealed early 
degenerative changes of the lumbar spine.  It was noted that 
since September 1994, there was also a Grade I 
spondlyloisthesis at the L5-S1 level with associated 
spondlylolysis of L5 bilaterally.  

In August 2000, additional private medical evidence was 
received.  An MRI report dated in November 1996 showed 
findings of Grade I spondylolisthesis at L5-S1, secondary to 
bilateral pars defects; mild or minimal bulging of the L2-3, 
L3-4 and L4-5 annulus, resulting in mild stenosis at L3-4 and 
L4-5; degenerative changes of the lumbar spine; and no 
evidence of focal disc herniation.  

A VA examination of the veteran's spine was conducted in 
November 2000.  The report reflects that the veteran's 
records were reviewed and summarized.  A diagnosis of Grade I 
spondylolisthesis, lumbosacral spine, was made.  The examiner 
opined that this diagnosis represented a congenital deformity 
of the spine which the patient undoubtedly had prior to 
entering service, as shown by X-ray films taken in November 
1972 which revealed the presence of spondylolysis and 
spondylolisthesis.  The examiner stated that there was no 
evidence that the veteran appreciably aggravated the pre-
existing condition in service and observed that there had not 
been any significant progression in his condition since his 
original diagnosis, inasmuch as he still had only a Grade I 
spondylolisthesis.  The examiner agreed with Dr. Z. and Dr. 
S. that his service injuries were of a minor nature requiring 
only a short period of treatment, and that the service injury 
was acute and transitory.  

Another VA examination was conducted in April 2002.  However, 
it pertained to the veteran's cervical spine problems and did 
not address his lower spine problems.  

III.  Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).  
Certain chronic disabilities, such as degenerative arthritic 
disease, will be presumed to be related to service if 
manifested to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2002); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 
1990) [a reissue of General Counsel opinion 01-85 (March 5, 
1985)] in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant's military service but could 
be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they were not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service-
connected.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim. If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

With regard to the claimed back disorder, the Board finds 
that, although not noted on his entry examinations for his 
first or second periods of service, the overall evidence 
clearly and unmistakably establishes that congenital 
spondylolysis of the lumbar spine preexisted the appellant's 
military service.  This determination is supported by several 
competent medical opinions presented post-service (including 
Dr. A. S., January 1997; Dr. Z., February 1997; and VA 
examiner, 2000).  Based on a review of all the evidence of 
record, the presence of that preexisting back disorder is 
unmistakable, and the presumption of soundness at entry has 
been rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) 
(2001); See also Vanerson v. West, 12 Vet. App. 254 (1999) 
(citing WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd Coll. ed. 
1988 ) that "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable).

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  While 
spondylolysis is a congenital defect, not a disease, which 
cannot be service-connected, superimposed injury may occur in 
service warranting service connection for the resulting 
disability, a back disability in this case.

The most recent VA examination reflects that the veteran's 
current low back disability is diagnosed as Grade I 
spondylolisthesis.  The evidence also shows that this 
condition was initially diagnosed during service, although 
the 1979 medical board and the VA examiner indicate that it 
existed prior to service.  Medical board reports dated in 
1977 diagnosed the veteran with spondylolisthesis of L5-S1 
and Scheuermann's disease, both existing prior to and not 
aggravated by service.  However, the Board observes that a 
June 1974 x-ray, during the first perid of service, was 
specifically negative for spondylolisthesis and that 
spondylolisthesis was first diagnosed in 1977, in conjunction 
with treatment for the veteran's fall from his bunk, at which 
time he injured his back.  Spondylolisthesis of L5-S1 was 
described as symptomatic at that time.  While a congenital 
back condition may have existed prior to service, it appears 
that the veteran's 1977 back injury gave rise to a 
superimposed symptomatic spondylolisthesis.  To the extent 
that a superimposed injury occurred, the preservice 
disability may be considered to have been aggravated and the 
resulting acquired back disability diagnosed in and after 
service may be service-connected.  

The Board notes that the postservice treatment records 
beginning in 1983 document intercurrent back injuries.  
However, further support that the veteran's pre-existing back 
disability was aggravated by superimposed injury with 
resultant back disability during service is shown by several 
medical opinions.  Dr. F's September 1997 medical statement 
includes his opinion that the veteran's lumbar spine pain 
originated from a military injury when he was thrown out of a 
bunk in 1977."  In a July 1997 statement, Dr. O. indicated 
that lower back pain felt after removing an air conditioning 
unit in September 1996 was "aggravation of an old . . .injury 
to his lower back in 1979," and in a September 1997 
statement, he indicated that the veteran's lumbar stenosis 
was a chronic problem related to the fall from his bunk in 
service.  In another February 1997 statement Dr. Z. noted 
that the veteran's spondylolysis was "presumably...present 
since birth...." but went on to state, in essence, that there 
was a distinct possibility that, according to the veteran's 
history, the pain from his congenital spondylosis and 
spondylolisthesis was aggravated by an incident in service.  
These opinions were based either upon review of the veteran's 
medical records or based on a history given by him, which is 
consistent with the service medical evidence on file.

On the other hand, the record also contains the opinion of a 
VA examiner (November 2000) which was specifically sought to 
answer the critical questions in this case.  With respect to 
the diagnosed Grade I spondlylolisthesis, the examiner opined 
that this was a congenital deformity which the veteran had 
prior to entering service.  The examiner concluded that these 
was no evidence that the veteran appreciably aggravated his 
pre-existing condition in service and noted that there had 
not been any significant progression of the condition since 
the original diagnosis of Grade I spondlylolisthesis.  
However, the Board notes that in supporting the conclusion 
that the pre-existing back disability underwent no increase 
during service, the VA examiner noted that X-ray films taken 
in November 1972 revealed the presence of spondylolysis and 
spondylolisthesis.  However, the X-ray films were actually 
dated in 1977, following the veteran's injury, and it is 
again noted that June 1974 x-rays were negative for 
spondylolisthesis.  Therefore, in terms of purporting to 
establish that that the pre-existing back disability 
underwent no increase during service, the opinion is not 
probative inasmuch it is based on an inaccurate factual 
premise.   

The Board recognizes that, in evaluating a claim, it may 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support the conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  In addition, the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).

In this case, the evidence is at least in relative equipoise 
as to whether the veteran's pre-existing back disability was 
chronically aggravated by service or otherwise shows a 
superimposed injury resulting in disability.  Therefore, the 
rule affording the veteran the benefit of the doubt applies 
and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002) 
See Dela Cruz v. Principi, 15 Vet. App. 143 (2002).  See also 
38 C.F.R. § 3.102 (2002).

ORDER

Service connection for a low back disorder is granted.



	                        
____________________________________________
	Holly E. Moehlmann
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

